      Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 1 of 16



May 1, 2019



To: United States District Court for the District of Arizona

From: Roger Carter, Court Monitor

Re: May 2019 Monitoring Report for the cities of Colorado City, Arizona and Hildale, Utah.

       This report is submitted in compliance with § V.C. (39) of the Judgement and Decree

Granting​ ​Injunctive Relief (“Order”), requiring a written report every 90 days on injunction

compliance by the Defendant Cities and the activities of the Court Monitor (“Monitor”).

       This report will cover the period from February 1, 2019, to April 30, 2019, and include a

current status of compliance on all the Order requirements, identify any obstacles to the work of

the Monitor and provide general observations (§ V.C. (40)).

                             Fair Housing Injunction Requirements

Items in Compliance with the Injunction

       The towns of Hildale, Utah and Colorado City, Arizona are currently in compliance with

the following Court injunction requirements.

   1. Subdivision Plat - Recorded September 26, 2017.

   2. Adoption of Building Department policies and codes - Adopted September 2017.

   3. Water Service regulations - Adopted September 2017.

   4. Culinary Water Impact Fee - Hildale, Utah adopted a new water impact fee on January

       25, 2018, and by Colorado City on February 13, 2018. This requirement is complete.

   5. Elected and Staff Contact Information on the website - All information is current.

   6. Notice of all Meetings, Minutes, etc. - In accordance with the Orders from Chambers

       dated February 6, 2019, the Monitor is working with the two communities to ensure that

       minutes from both the town council as well as the planning commission meetings are




                                                                                                   1
  Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 2 of 16



   properly posted to the websites. ​ Colorado City currently is missing planning

   commission meeting minutes through most of 2018. Hildale City also has several

   missing planning commission meeting minutes throughout 2018 and into 2019.

   Additionally, Hildale City has not publicly posted city council meeting minutes for

   2019. In discussion with the Hildale City Recorder, he has indicated that this was

   a computer error and that this will be rectified within a short period. More

   diligence is requested, by the Monitor, to ensure that both city council and

   planning commission meeting minutes are timely posted to the cities websites.

   This will ensure compliance with the Court Order and open meeting laws.

7. All Department Codes, policies, regulations - All information is current.

8. Mandatory Education & Training - The second year of Constitutional training occurred on

   October 24, 2018. The Fair Housing Training was conducted on November 28, 2018.

   Injunction Training has not been completed to date; however, the Monitor has

   reviewed with the Hildale City Attorney, who will be providing the training, the

   need to complete this Order requirement as soon as possible. Mr. Kesselring

   (attorney) has committed to providing his proposed training to the Department of

   Justice ("DOJ") for their review no later than May 31, 2019. Once approved by the

   DOJ, injunction training will proceed immediately after that, with the goal being

   that all personnel will be trained before June 30, 2019. As was noted in the

   previous Monitor Report ("Report"), both communities had an unacceptable level

   of participation in the ongoing Constitutional and Fair Housing training. Since

   that Report, the cities have exerted great effort in ensuring that all required

   personnel have received this training. Currently, 98% of obligated staff have been

   trained on the Constitutional and Fair Housing requirements (Exhibit A), compared




                                                                                        2
      Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 3 of 16



       to 39% and 48% from the previous Report. The Monitor expresses his

       appreciation for the communities efforts in this regard. The monitor will continue

       to assist the communities in completing the injunction training and in maintaining

       this level of compliance into the future.

Outstanding Injunction Items

       Injunction training will be scheduled within the next couple of months. Public officials

need to ensure that all legislative or appointed bodies meeting minutes are timely posted to the

city websites.

                                    Current Monitoring Efforts

Marshalls Office

       The Monitor is to ensure that there are no violations of Fair Housing requirements by

employees of the Marshal’s Office during their interaction with the public.

   A. The Monitor continues to evaluate fair housing-related Incident Reports and Computer

       Aided Dispatch (CAD) reports ensuring that all calls are reported and done so

       accurately. There has been good cooperation between Chief Askerlund and the

       Monitor.

   B. The Monitor works closely with both the Police Consultant and Mentor and provides the

       following summary, as provided by them.

           a. Consultant - The Marshall’s office has completed the hiring of two new deputies

                 and the second sergeant. The policy manual has been approved by the DOJ and

                 has been issued to the Marshall’s office. The daily training bulletins that are

                 associated with the policy manual have been issued as well for March and April.

                 The department’s relationship with the community and outside agencies is




                                                                                                   3
     Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 4 of 16



              continuing to improve. The Chief and the supervisory staff are doing an

              outstanding job with the continued development of this department.

          b. Mentor - The Mentor has met with Chief Askerlund twice over the past reporting

              period. He notes that the Chief has some concern with the relationship between

              the two communities, as they have different governing philosophies. The Chief

              believes he is building trust within the community, but the cultural issues can still

              be a challenge. The Chief is satisfied with the current staff and is hoping to

              resolve some of the earlier personnel issues with the Arizona POST. The Mentor

              has excellent confidence in Chief Askerlund and his current department.

Monitor

      During this reporting period, the Monitor:

   A. The Monitor attended city and town council meetings, planning commission meetings,

      utility board meetings, and executive sessions.

   B. Met with staff and elected officials.

   C. Reviewed modifications to codes or ordinances that pertain to Fair Housing.

   D. Attended and provided input on the creation of the new zoning codes for Hildale, Utah

      and Colorado City, Arizona.

   E. The two communities requested a change to the culinary water impact fee. Per

      sections 21 and 34(c) of the Court Injunction, the United States and Court Monitor

      are required to review the request and provide an opinion. The Court Monitor

      provided his response on January 22, 2019 (Exhibit B)​. ​The United States offered

      its response on February 1, 2019 (Exhibit C).

   F. Audited building and zoning applications, utility applications and work orders, business

      license applications, GRAMA requests, and land-use related police calls for service.




                                                                                                  4
      Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 5 of 16



   G. Followed up on the following complaints by residents:

           a. There were no discrimination or other related complaints received by the Monitor

               during this reporting period.



                                               Summary

       The communities of Hildale, Utah and Colorado City, Arizona are moving forward but

with ever-more divergent paths and at differing speeds. Transition and transparency have

become the new norm in what use to be an area of remoteness and cultural isolation. More

employees are being hired from outside the community, new residents are moving in, and

citizens have an expectation of change. Due to these factors, this area - which was once

governed as almost a regional community - has become two distinct cities with differing goals,

objectives, and manners in which they are moving forward. New and unique community

characteristics are beginning to emerge. Although the growing differences may pose a

short-term challenge with interlocal cooperation, the long-term results and the different paths

taken by each can create an area where unique citizens can find their own place and voice.

       Good progress continues in each community. The Court and residents should be

pleased with the current results. There is still work to do, but there is every reason to be

optimistic about the future of these communities.




                                                                                                  5
Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 6 of 16
Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 7 of 16



                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 
                                 

                        Exhibit A 
                                    
           Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 8 of 16


Fair	Housing	and	Constitutional	Training
U.	S.	District	Court	Mandatory	Education	and	Training	Workshops
Fair	Housing	Training:		November	28,	2018
Constitutional	Training:		October	24,	2018
              x	=	Attended	in	person
              X	=	Viewed	later	(separate	affidavit)
              NLW	=	No	longer	with	the	Town
              NR	=	Not	required	to	receive	training
                                                                 Training	Received
Category Name                            Fair	Housing    Constitutional    Requirements	of	Injunction
Colorado	City	Town	Council
           Joseph	Allred                 x               x
           Anthus	Barlow                 x               X
           Jeffery	Jessop                x               x
           Ralph	Johnson                 X               X
           Donald	Richter                x               X
           Alma	Hammon                   x               X
           Joanne	Shapley                X               X

Hildale	Town	Council
           Donia	Jessop                  X               X
           Maha	Layton                   X               x
           Jared	Nicol                   x               x
           Jvar	Dutson
           Lawrence	Barlow               X               X
           Stacy	Seay                    X               X

Utility	Board
            Arvin	Black                  X               X
            Haven	Barlow                 X               X
            Michael	Cawley               x               X
            Sterling	Jessop	Jr           x               X
            Stacy	Seay                   X               X
            Jason	Black                  X               X
            Nathan	Burnham               X               X
            Ralph	Johnson                X               X
            Jvar	Dutson


Colorado	City	Planning	Commission
           Charles	Bradshaw              X               X
           Aaron	LaCorti                 x               X
           Paul	Stanley	Jessop
           Charles	Hammon                x               X
           Johnathan	Barlow              X               X


Hildale	City	Planning	Commission
          Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 9 of 16


           Charles	Hammon         x          X
           Jennifer	Kesselring    X          X
           Randy	Barlow           NLW        x
           Brigham	Holm           x          X
           Tracy	Barlow
           Derik	Holm
           Rex	Jessop
           Nathan	Fischer

STAFF
Administrative	Staff
           Andrew	Barlow          x          x
           John	R.	Barlow         X          x
           Vance	Barlow           x          X
           Vincen	Barlow          X          x
           Louise	Stubbs          x          x
           Lovisa	White           NLW        x
           Rosaleta	White         x          x
           Christian	Kesselring   x          X
           Rachel	Fischer         X          x
           Dean	Cooke             X          x
           Warren	Darger          x          X
           John	T.	Barlow         x          X
           Millennia	Jeffs        X          X


Law	Enforcement	Staff
           Mark	Askerlund         X          x
           Daniel	Roy	Barlow      X          x
           Taylor	Barlow          x          x
           Shaun	Cox              X          x
           Max	Horsley            X          x
           Sam	Johnson            NR         NR
           Daniel	Musser          X          x
           Hyrum	Musser           x          X
           Robbins	Radley         x          X
           Shane	Barnard          x          X
           Mark	Gower             X          X
           Benjamin	Barlow        x          X

Magistrate	Court
           Barbara	Brown


Utilities	Department
             Harrison	Johnson     x          X
             Susie	Barlow         X          X
             Weston	Barlow        x          x
Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 10 of 16


 Angelene	Chatwin      X           X
 Nap	Jessop            X           X
 Victor	Jessop         X           X
 Mariah	Lacorti        X           X
 Ammon	Todd	Jim        x           x
 Ralph	Johnson	Jr.     x           x
 Athena	Cawley         x           X
    Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 11 of 16




                                      
                                      
                                      
                                      
                                      
 
                                  
                             Exhibit B 
                                         
     Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 12 of 16



January 22, 2019



Via E-mail and U.S. Mail

Steven Ryals
United States Department of Justice Civil Rights Division
950 Pennsylvania Avenue, NW
Washington, D.C. 20053

Jeff Matura
Barrett & Matura
8925 East Pima Pkwy
Suite 100
Scottsdale, AZ 85258

Christian Kesselring
Hildale City, Utah
320 East Newell Ave
Hildale, UT 84784

Re: Hildale, Utah and Colorado City, Arizona Notice of Intent to Change Culinary Water
Impact Fee

       I am in receipt of both Hildale City and Colorado City’s request for a reduction in the
Culinary Water Impact Fee (“Impact Fee”). Both cities have complied with the requirement of
requesting a change in Impact Fee as outlined in section 21 on page 38 of the Court’s April 18,
2017, Injunctive Order which states:

      Except as indicated in paragraph 17, above, the amount of any impact fee for
      culinary water connections may only be modified if written notice is given to
      counsel for the United States and the Monitor 30 days before the proposed
      modification is to take effect and the United States and the Monitor makes no
      objection thereto. The notice referenced in this paragraph must specify the new
      impact fee amount and must include any reports or analyses supporting the
      modification. The Culinary Water Impact Fee Plan shall be reviewed by a
      licensed engineer or engineering firm at no less than five-year intervals.

Furthermore, section 34(e) states that the Monitor should

      review any changes proposed by the Defendant Cities to the Building
      Department Policies and Procedures, the Water Services Regulations, or the
      culinary water impact fee and provide a statement of objection or non-objection
     Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 13 of 16



      to the Defendant Cities and the United States within 30 days of receiving notice
      of the proposed changes.

This response satisfies both sections 21 and 34 of the April 18, 2017, Injunctive Order.

     The Court Monitor finds no objection to the reduction of the Impact Fee to the
amount of $0.00.​ This opinion is based upon the following:

   1. There is no prima facia indication that this reduction will result in any discriminatory
      policy as long as it is applied to all applicants equally.
   2. Although state statutes do require engineering analysis as a basis for Impact Fee
      calculation, it is let to the discretion of the legislative bodies to enact an Impact Fee that
      is less than the proposed maximum amount as outlined in the engineers Capital
      Facilities Plan.
   3. The cursory analysis provided by the joint Hildale/Colorado City Utility Department does
      indicate that due to population decline there is a surplus of resources that were not
      anticipated in the current Capital Facilities Plan, thereby, not requiring the future
      expansion of originally expected infrastructure. The analysis provided is sufficient to
      meet the requirement of section 21 of the Injunctive Order.

The Capital Facilities Plan and Impact Fee for these two communities is unique because it
provides a joint analysis and similar fee requirement on two different cities because they share
an integrated water system, in essence, a regional facility. The complication arises in that each
community will need to be cognizant of the particular Utah and Arizona statutes that govern the
changing of each municipalities Capital Facilities Plan and Impact Fee. Due to this
complication, the Court Monitor recommends the following.

   1. Both cities should coordinate the timing of the elimination of the Impact Fee to be
      effective at the same point after they have met the requirements for modification under
      their appropriate statutes. Coordination of timing will provide equal treatment to all
      applicants being served by the same regional facilities. Arizona Statutes appear to have
      a higher threshold requirement for both modification and public involvement of their Plan
      and Impact Fee (see A.R.S 9-463.05). Therefore, Hildale should adjust their timing of
      implementation to coordinate with that of Colorado City.
   2. An Impact Fee represents an agreement between the applicant and the communities
      that specific infrastructure will be provided in exchange for the payment of a fee. Based
      upon this, the cities should evaluate the number of applicants who have paid Impact
      Fees (including the community of Centennial Park) and consider refunding those fees or
      the pro-rata portion that will not be used to construct any originally anticipated facilities at
      the time of payment which will now not be built.
     Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 14 of 16



      I commend both cities for their efforts in providing fair and equal policy and treatment to
the members of their respective communities and look forward to their cooperatively
implementing their recommendations.

Please let me know if you have any questions or concerns.

Sincerely,




Roger Carter
Court Monitor
Case 3:12-cv-08123-HRH Document 1173-1 Filed 05/01/19 Page 15 of 16




                              
                              
                              
                              
                              
                              
                              
                         Exhibit C 
                                     
5/1/2019                            Gmail - Town ofDocument
                    Case 3:12-cv-08123-HRH         Colorado City - Notice
                                                                   1173-1 of IntentFiled
                                                                                   to Modify Culinary WaterPage
                                                                                          05/01/19         Impact Fee
                                                                                                                   16 of 16


                                                                                          Roger Carter <rrcivicus@gmail.com>



  Town of Colorado City ­ Notice of Intent to Modify Culinary Water
  Impact Fee 
  Sacks, Noah (CRT) <Noah.Sacks@usdoj.gov>                                                     Fri, Feb 1, 2019 at 1:00 PM
  To: Jeffrey Matura <jmatura@barrettmatura.com>, Christian Kesselring <christiank@hildalecity.com>
  Cc: "Killebrew, Paul (CRT)" <Paul.Killebrew@usdoj.gov>, "Towt, Katie (CRT)" <Katie.Towt@usdoj.gov>, "Keveney, Sean R
  (CRT)" <Sean.R.Keveney@usdoj.gov>, "Donnelly, Matthew (CRT)" <Matthew.Donnelly@usdoj.gov>, "Ryals, Stephen (CRT)"
  <Stephen.Ryals@usdoj.gov>, "rrcivicus@gmail.com" <rrcivicus@gmail.com>, "Savner, Emily (CRT)"
  <Emily.Savner@usdoj.gov>


    Jeffrey and Christian,

     

    Thank you for sending us the requests to reduce the water impact fee to $0.  The United States supports this reduction,
    and we have no objection to it.

     

    Thanks,

     

    Noah Sacks

    Trial Attorney

    U.S. Department of Justice

    Civil Rights Division

    Housing and Civil Enforcement Section

    Direct Line: (202) 305­1901

    [Quoted text hidden]




https://mail.google.com/mail/u/3?ik=32097ac6da&view=pt&search=all&permmsgid=msg-f%3A1624297966086630905&simpl=msg-f%3A1624297966086630905   1/1
